DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed with the United States Patent and Trademark Office on March 22, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US Patent Application Publication 2020/0258018 A1) and in view of Reeder et al. (US Patent Application Publication 2015/0356497 A1).



Regarding Claim 1, Brady teaches:
A method, comprising: 
receiving, by a management system from a remote computing system, a set of vehicle information associated with a set of vehicles, the set of vehicle information comprising at least a vehicle identification number (VIN) of each vehicle in the set of vehicles (See Brady ¶ [0005] - describes a vehicle tracking system storing information on a centralized database, [0074] - describes the system using vehicle identification including a vehicle identification number [VIN] and [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet); 
receiving, by a management system from the remote computing system, a set of vehicle accounting information associated with the set of vehicles, wherein first set of vehicle accounting information comprises at least the VIN of each vehicle in the set of vehicle accounting information (See Brady ¶ [0074] - describes the system using vehicle identification including a vehicle identification number [VIN], [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet and [0293] - describes the system taking into account which vehicles are currently available as well as estimating when other vehicles will be available in the future); 
interfacing, by a management system from a telematics device positioned in each vehicle of the set of vehicles (See Brady ¶ [0127] - describes the system using an on-board unit [OBU] installed on a vehicle to collect telematic data), telematics information comprising at least a current location information for the vehicle (See Brady ¶ [0110-0116] - describes the system using multiple types of telematic data, including current vehicle location);
for each vehicle in the set of vehicles, associating, by a management system, vehicle information, accounting, information, and telematics information to generate a database (See Brady ¶ [0127-0129] - describes the system using an “onboarding” process to associate telematic and accounting data with a particular vehicle, wherein said data is correlated by a Telematics Service Provider [TSP]); 
generating, by the management system, a graphical user interface comprising a map of a given region, the graphical user interface configured to receive input, the input comprising a digitally drawn boundary (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface, Fig. 8 - shows a bounded region on a map and Fig. 16 - showing the drawing tool for geofences); 
causing, by the management system, display of the graphical user interface on a user device of a user associated with the set of vehicles (See Brady ¶ [0289-0290] - describes the system displaying a report to a user that shows a pipeline position for vehicles in a rental fleet, wherein said pipeline position relates to the availability status of said vehicles); 
receiving, by the management system, input via the graphical user interface from the user device, the input comprising boundary information, the boundary information associated with at least two boundaries digitally drawn on the map displayed via the graphical user interface (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface and Fig. 8 - shows a bounded region on a map), the at least two boundaries comprising a subset of the given region, the at least two boundaries comprising a first boundary digitally drawn atop a second boundary (See Brady ¶ [0239-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104), where said sub boundary regions are within/ on top of said main boundary region and Fig. 11 - showing boundary regions/ geofenced areas (1101, 1102, 1103, 1104)); 
translating, by the management system, the boundary information into a set of rules for each vehicle in the set of vehicles (See Brady ¶ [0203-0205] - describes the system using the drawn geofences to designate coordinates to tune the rules of the system for managing a fleet of rental vehicles [or any other fleet of vehicles]); 
monitoring, by the management system, real-time telematics data associated with each vehicle by interfacing with each telematics device (See Brady ¶ [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet); 
generating, by the management system, a further graphical user interface comprising the map that encompasses the boundary information associated with the at least two boundaries, the map comprising a plurality of visual indicators, each visual indicator of the plurality of visual indicators associated with a current position of a respective vehicle in the set of vehicles based on the real-time telematics data (See Brady ¶ [0238-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104) for real-time availability of vehicles in a fleet, wherein said sub boundary regions are within/ on top of said main boundary region, [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet and Figs. 7 and 11 - showing boundary regions/ geofenced areas (701, 1101, 1102, 1103, 1104) each of which are considered to be one of several visual indicators); 
While Brady teaches a graphical user interface based vehicle tracking system that allows users to create and set boundaries for said vehicles, Brady does not explicitly teach: identifying, by the management system, a user selection of a visual indicator of the plurality of visual indicators via the further graphical user interface; 
responsive to the user selection, determining, by the management system, a target vehicle corresponding to the visual indicator.  This is taught by Reeder (See ¶ [0055-0056] - describes the system tracking at least locations of multiple vehicles within a fleet of vehicles and [0096-0097] - describes the system identifying particular devices on board particular vehicles that selectable by a user through various types of interactions of said user with an interactive graphical user interface, wherein particular vehicles may be targeted for information from among the fleet of vehicles); 
responsive to determining the target vehicle corresponding to the visual indicator, identifying, by the management system, a subset of real-time telematics data associated with the target vehicle (See Reeder ¶ [0098-0099] - describes the information associated with the targeted vehicles as comprising real-time telemetric data); 
generating, by the management system, an information window to be presented over a location of the visual indicator on the further graphical user interface, the information window comprising the subset of real-time telematics data associated with the target vehicle; and 
causing, by the management system, presentation of the information window via the further graphical user interface (See Reeder Fig. 12 [1230] - shows an icon of a vehicle on a map of the Phoenix, AZ metro area with a dialog window above said icon showing telemetric data comprising a location, date and time for said vehicle as presented on a graphical user interface and [0098-0099] - describes the telemetric data as obtained substantially in real-time).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user interface selection of a vehicle in a system that manages vehicle data through a user interface, thereby increasing the accuracy and efficiency of said system.


Regarding Claim 2, modified Brady teaches:
The method of claim 1, wherein the set of vehicle information and the set of vehicle accounting information are stored on a remote server (See Brady ¶ [0004-0005] - describes server based storage for telematics data and [0127-0129] - describes the system using an “onboarding” process to associate telematic and accounting data with a particular vehicle, wherein said data is correlated by a Telematics Service Provider [TSP]).  
Regarding Claim 3, modified Brady teaches:
The method of claim 1, the boundary information comprises a plurality of sets of coordinates, wherein each set of coordinates includes a longitudinal value and a latitudinal value corresponding to a location of a vehicle in the set of vehicles (See Brady ¶ [0005] - describes the system using GPS, which keeps track of the longitude and latitude values of a vehicle and [0204-0207] - describes the system using coordinates to express the position of a vehicle).
Regarding Claim 4, modified Brady teaches:
The method of claim 2, wherein generating translating, by the management system, the boundary information into the set of rules for each vehicle in the set of vehicles comprises:35 
EAST\165204684.3HSV-18-1133R/398441-008parsing set of coordinates to identify a boundary defined by the set of coordinates (See Brady ¶ [0203-0207] - describes the system using data correlation and machine learning to create a geofence for a particular fleet of vehicles, wherein said data includes coordinates).  
Regarding Claim 5, modified Brady teaches:
The method of claim 1, further comprising:
determining, by the management system, that at least one vehicle has violated a rule in the set of rules based on the real-time telematics data (See Brady ¶ [0216-0220] - describes the system using the OBU to send telematic data to the TSP, which in turn sends said data to a return agent when a rule violation occurs such as an impact to the vehicle or geofence boundary is crossed, [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet); and 
based on the determining, providing a notification message to the user device (See Brady ¶ [0216-0220] - describes the system communicating to a user through a rental and leasing system (RLS), thereby making said RLS a user device).
wherein providing the notification message to user device comprises: 
determining that a vehicle of the set of vehicles is currently located in a location exterior to a boundary defined by the boundary information (See Brady ¶ [0216-0220] - describes the system using the OBU to send telematic data to the TSP, which in turn sends said data to a return agent when a rule violation occurs such as an impact to the vehicle or a geofence boundary is crossed).  
Regarding Claim 6, modified Brady teaches:
The method of claim 5, wherein providing the notification message to the user device comprises: 
generating a message (See Brady ¶ [0216-0220] - describes the system sending and alert to a return agent in the event of a rule violation) including at least one or more of a VIN corresponding to the vehicle, a make of the vehicle, a model of the vehicle (See Brady ¶ [0074] - describes the system using vehicle identification including a vehicle identification number [VIN], make and model), a year of the vehicle, current fuel level of the vehicle (See Brady ¶ [0074] - year and fuel level), current mileage of the vehicle (See Brady ¶ [0211] - current mileage).


Regarding Claim 7, modified Brady teaches:
The method of claim 1, further comprising: receiving, by the management system, further input via the graphical user interface, the further input comprising zone information associated with a digitally drawn zone; and 
associating each vehicle of the set of vehicles with one or more zones in the zone information (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface, [0203-0205] - describes the system using the drawn geofences to designate coordinates to tune the rules of the system for managing a fleet of rental vehicles [or any other fleet of vehicles], Fig. 8 - shows a bounded region on a map and Fig. 16 - showing the drawing tool for geofences ).  
Regarding Claim 8, Brady teaches:
A non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by one or more processors, causes a management system to perform operations (See Brady ¶ Claim 24 - describes a vehicle fleet management system operating from software instructions stored in non-transitory storage media), comprising: 
receiving, by the management system from a remote computing system, a set of vehicle information associated with a set of vehicles, the set of vehicle information comprising at least a vehicle identification number (VIN) of each vehicle in the set of vehicles (See Brady ¶ [0005] - describes a vehicle tracking system storing information on a centralized database, [0074] - describes the system using vehicle identification including a vehicle identification number [VIN] and [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet); 
receiving, by a management system from the remote computing system, a set of vehicle accounting information associated with the set of vehicles, wherein the set of vehicle accounting information comprises at least the VIN of each vehicle in the set of vehicle accounting information (See Brady ¶ [0074] - describes the system using vehicle identification including a vehicle identification number [VIN], [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet and [0293] - describes the system taking into account which vehicles are currently available as well as estimating when other vehicles will be available in the future);
interfacing, by a management system from a telematics device positioned in each vehicle of the set of vehicles (See Brady ¶ [0127] - describes the system using an on-board unit [OBU] installed on a vehicle to collect telematic data), telematics information comprising at least a current location information for the vehicle (See Brady ¶ [0110-0116] - describes the system using multiple types of telematic data, including current vehicle location); 
for each vehicle in the set of vehicles, associating, by a management system,  vehicle information, accounting, information, and telematics information to generate a database (See Brady ¶ [0127-0129] - describes the system using an “onboarding” process to associate telematic and accounting data with a particular vehicle, wherein said data is correlated by a Telematics Service Provider [TSP]);  36 EAST\165204684.3HSV-18-1133R/398441-008 
generating, by the management system, a graphical user interface comprising a map of a given region, the graphical user interface configured to receive input, the input comprising a digitally drawn boundary (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface, Fig. 8 - shows a bounded region on a map and Fig. 16 - showing the drawing tool for geofences); 
causing, by the management system, display of the graphical user interface on a user device of a user associated with the set of vehicles (See Brady ¶ [0289-0290] - describes the system displaying a report to a user that shows a pipeline position for vehicles in a rental fleet, wherein said pipeline position relates to the availability status of said vehicles); 
receiving, by the management system, input via the graphical user interface from the user device, the input comprising boundary information, the boundary information associated with at least two boundaries digitally drawn on the map displayed via the graphical user interface (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface and Fig. 8 - shows a bounded region on a map), the at least two boundaries comprising a subset of the given region, the at least two boundaries comprising a first boundary digitally drawn atop a second boundary (See Brady ¶ [0239-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104), where said sub boundary regions are within/ on top of said main boundary region and Fig. 11 - showing boundary regions/ geofenced areas (1101, 1102, 1103, 1104)); 
translating, by the management system, the boundary information into a set of rules for each vehicle in the set of vehicles (See Brady ¶ [0203-0205] - describes the system using the drawn geofences to designate coordinates to tune the rules of the system for managing a fleet of rental vehicles [or any other fleet of vehicles]);
monitoring, by the management system, real-time telematics data associated with each vehicle by interfacing with each telematics device (See Brady ¶ [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet); 
generating, by the management system, a further graphical user interface comprising the map that encompasses the boundary information associated with the at least two boundaries, the map comprising a plurality of visual indicators, each visual indicator of the plurality of visual indicators associated with a current position of a respective vehicle in the set of vehicles based on the real-time telematics data (See Brady ¶ [0238-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104) for real-time availability of vehicles in a fleet, wherein said sub boundary regions are within/ on top of said main boundary region, [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet and Figs. 7 and 11 - showing boundary regions/ geofenced areas (701, 1101, 1102, 1103, 1104) each of which are considered to be one of several visual indicators); 
While Brady teaches a graphical user interface based vehicle tracking system that allows users to create and set boundaries for said vehicles, Brady does not explicitly teach: identifying, by the management system, a user selection of a visual indicator of the plurality of visual indicators via the further graphical user interface; 
responsive to the user selection, determining, by the management system, a target vehicle corresponding to the visual indicator.  This is taught by Reeder (See ¶ [0055-0056] - describes the system tracking at least locations of multiple vehicles within a fleet of vehicles and [0096-0097] - describes the system identifying particular devices on board particular vehicles that selectable by a user through various types of interactions of said user with an interactive graphical user interface, wherein particular vehicles may be targeted for information from among the fleet of vehicles); 
responsive to determining the target vehicle corresponding to the visual indicator, identifying, by the management system, a subset of real-time telematics data associated with the target vehicle (See Reeder ¶ [0098-0099] - describes the information associated with the targeted vehicles as comprising real-time telemetric data); 
generating, by the management system, an information window to be presented over a location of the visual indicator on the further graphical user interface, the information window comprising the subset of real-time telematics data associated with the target vehicle; and 
causing, by the management system, presentation of the information window via the further graphical user interface (See Reeder Fig. 12 [1230] - shows an icon of a vehicle on a map of the Phoenix, AZ metro area with a dialog window above said icon showing telemetric data comprising a location, date and time for said vehicle as presented on a graphical user interface and [0098-0099] - describes the telemetric data as obtained substantially in real-time).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user interface selection of a vehicle in a system that manages vehicle data through a user interface, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 9, modified Brady teaches:
The non-transitory computer readable medium of claim 21, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a physical inventory reconciliation report (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle and [0280-0281] - describes the system populating electronic records with current available vehicle supply and demand and reconciling said records with projections for future vehicle supply and demand).  
Regarding Claim 10, modified Brady teaches:
The non-transitory computer readable medium of claim 21, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a floor plan audit report (For the purpose of examination and in view of the specification of the instant application, a floor plan audit report is understood to be a record in table form comprising multiple categories of vehicle related information corresponding to a particular vehicle of a group of vehicles.  Therefore, see Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle and [0288-0292] - describes the system generating a report in table form displaying multiple types of vehicle data for a fleet of vehicles such as location, type, status, etc.  This data is then used by the system to recommend actions to maintain or enhance said vehicle fleet and operation thereof).  
Regarding Claim 11, modified Brady teaches:
The non-transitory computer readable medium of claim 21, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle).  
Although Brady teaches a vehicle fleet management system with reporting on multiple types of collected data, Brady does not explicitly teach a reported data point for service loaner management.  This is taught by Reeder (See ¶ [0050] - describes an inventory management system reporting data, [0052] - said reporting including exceptions and [0055] - said inventory may comprise dealer service loaner vehicles).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a service loaner vehicle rental consideration in a system that manages rental vehicle fleets as well as other types of vehicle fleets, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 12, modified Brady teaches:
The non-transitory computer readable medium of claim 21, wherein each exception is a predefined set of characteristics directed to values for at least one of vehicle information, accounting, information, and telematics information (See Brady ¶ [0191] - describes the system using data to create rules, wherein said data includes boundary information [a vehicle is within a geofence area], vehicle information [recognizing a specific vehicle], accounting information [recognizing the status of a contract for a specific vehicle] and telematics information [position of the specific vehicle]).  
Regarding Claim 13, modified Brady teaches:
The non-transitory computer readable medium of claim 12, identifying whether an exception of the one or more exceptions is satisfied by parsing the database (See Brady ¶ [0216-0220] - describes the system using the OBU to send telematic data to the TSP, which in turn sends said data to a return agent when a rule violation occurs such as an impact to the vehicle or geofence boundary is crossed), comprising: 
determining whether the predefined set of characteristics has been met for each exception (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle).  
Regarding Claim 14, modified Brady teaches:
The non-transitory computer readable medium of claim 21, further comprising: 
generating an alert message comprising the exception that was satisfied; and transferring the alert message to the user device (See Brady ¶ [0216-0220] - describes the system sending and alert to a return agent in the event of a rule violation).    
Regarding Claim 15, modified Brady teaches:
The non-transitory computer readable medium of claim 21, further comprising: 
generating a vehicle management report comprising the indication of the exception (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle),
generating a second API accessible to the user device such that user device may access the vehicle management report; and 
notifying the user device that second API is available (See Brady ¶ [0316-0317] - describes the system using geofences as areas/ zones of interest to allow an advertising platform [second API call] to determine if a particular driver is in a particular vehicle within a particular geofenced area to target relevant advertising to said driver).  
Regarding Claim 16, Brady teaches:
A system, comprising: 
a processor; and 
a memory storing program code, which, when executed by the processor, performs operations (See Brady ¶ [0047] - describes the system using program instructions stored on computer readable medium performing operations when executed by a computer) comprising: 
receiving, from a remote computing system, a set of vehicle information associated with a set of vehicles, the set of vehicle information comprising at least a vehicle identification number (VIN) of each vehicle in the set of vehicles (See Brady ¶ [0005] - describes a vehicle tracking system storing information on a centralized database, [0074] - describes the system using vehicle identification including a vehicle identification number [VIN] and [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet); 
receiving, from the remote computing system, a set of vehicle accounting information associated with the set of vehicles, wherein the set of vehicle accounting information comprises at least the VIN of each vehicle in the set of vehicle accounting information (See Brady ¶ [0074] - describes the system using vehicle identification including a vehicle identification number [VIN], [0233] - describes a method for receiving vehicle information in a fleet management system, wherein a plurality of vehicles comprise said fleet and [0293] - describes the system taking into account which vehicles are currently available as well as estimating when other vehicles will be available in the future);
interfacing with a telematics device positioned in each vehicle of the set of vehicles (See Brady ¶ [0127] - describes the system using an on-board unit [OBU] installed on a vehicle to collect telematic data), telematics information comprising at least a current location information for the vehicle (See Brady ¶ [0110-0116] - describes the system using multiple types of telematic data, including current vehicle location); for each vehicle in the set of vehicles, associating vehicle information, accounting, information, and telematics information to generate a database (See Brady ¶ [0127-0129] - describes the system using an “onboarding” process to associate telematic and accounting data with a particular vehicle, wherein said data is correlated by a Telematics Service Provider [TSP]); 
generating a graphical user interface comprising a map of a given region, the graphical user interface configured to receive input, the input comprising a digitally drawn boundary (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface, Fig. 8 - shows a bounded region on a map and Fig. 16 - showing the drawing tool for geofences); 
causing display of the graphical user interface on a user device of a user associated with the set of vehicles (See Brady ¶ [0289-0290] - describes the system displaying a report to a user that shows a pipeline position for vehicles in a rental fleet, wherein said pipeline position relates to the availability status of said vehicles); 
receiving input via the graphical user interface from the user device, the input comprising boundary information, the boundary information associated with at least two boundaries digitally drawn on the map displayed via the graphical user interface (See Brady ¶ [0187-0188] - describes the system allowing a user to draw a geofence boundary on a region of a map presented to said user on a graphical interface and Fig. 8 - shows a bounded region on a map), the at least two boundaries comprising a subset of the given region, the at least two boundaries comprising a first boundary digitally drawn atop a second boundary (See Brady ¶ [0239-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104), where said sub boundary regions are within/ on top of said main boundary region and Fig. 11 - showing boundary regions/ geofenced areas (1101, 1102, 1103, 1104)); 
translating the boundary information into a set of rules for each vehicle in the set of vehicles (See Brady ¶ [0203-0205] - describes the system using the drawn geofences to designate coordinates to tune the rules of the system for managing a fleet of rental vehicles [or any other fleet of vehicles]);
 
monitoring, by the management system, real-time telematics data associated with each vehicle by interfacing with each telematics device (See Brady ¶ [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet);
generating, by the management system, a further graphical user interface comprising the map that encompasses the boundary information associated with the at least two boundaries, the map comprising a plurality of visual indicators, each visual indicator of the plurality of visual indicators associated with a current position of a respective vehicle in the set of vehicles based on the real-time telematics data (See Brady ¶ [0238-0247] - describes the system showing a main bounded region (1101) and three sub boundary regions (1102, 1103, 1104) for real-time availability of vehicles in a fleet, wherein said sub boundary regions are within/ on top of said main boundary region, [0256] - describes the system using real-time telematics and rental data to make projections about the supply of vehicles in a rental fleet and Figs. 7 and 11 - showing boundary regions/ geofenced areas (701, 1101, 1102, 1103, 1104) each of which are considered to be one of several visual indicators); 
While Brady teaches a graphical user interface based vehicle tracking system that allows users to create and set boundaries for said vehicles, Brady does not explicitly teach: identifying, by the management system, a user selection of a visual indicator of the plurality of visual indicators via the further graphical user interface; 
responsive to the user selection, determining, by the management system, a target vehicle corresponding to the visual indicator.  This is taught by Reeder (See ¶ [0055-0056] - describes the system tracking at least locations of multiple vehicles within a fleet of vehicles and [0096-0097] - describes the system identifying particular devices on board particular vehicles that selectable by a user through various types of interactions of said user with an interactive graphical user interface, wherein particular vehicles may be targeted for information from among the fleet of vehicles); 
responsive to determining the target vehicle corresponding to the visual indicator, identifying, by the management system, a subset of real-time telematics data associated with the target vehicle (See Reeder ¶ [0098-0099] - describes the information associated with the targeted vehicles as comprising real-time telemetric data); 
generating, by the management system, an information window to be presented over a location of the visual indicator on the further graphical user interface, the information window comprising the subset of real-time telematics data associated with the target vehicle; and 
causing, by the management system, presentation of the information window via the further graphical user interface (See Reeder Fig. 12 [1230] - shows an icon of a vehicle on a map of the Phoenix, AZ metro area with a dialog window above said icon showing telemetric data comprising a location, date and time for said vehicle as presented on a graphical user interface and [0098-0099] - describes the telemetric data as obtained substantially in real-time).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user interface selection of a vehicle in a system that manages vehicle data through a user interface, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 17, modified Brady teaches:
The system of claim 22, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a physical inventory reconciliation report (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle and [0280-0281] - describes the system populating electronic records with current available vehicle supply and demand and reconciling said records with projections for future vehicle supply and demand).  
Regarding Claim 18, modified Brady teaches:
The system of claim 22, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a floor plan audit report (For the purpose of examination and in view of the specification of the instant application, a floor plan audit report is understood to be a record in table form comprising multiple categories of vehicle related information corresponding to a particular vehicle of a group of vehicles.  Therefore, see Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle and [0288-0292] - describes the system generating a report in table form displaying multiple types of vehicle data for a fleet of vehicles such as location, type, status, etc.  This data is then used by the system to recommend actions to maintain or enhance said vehicle fleet and operation thereof).  
Regarding Claim 19, modified Brady teaches:
The system of claim 22, further comprising:
generating a vehicle management report comprising the indication of the exception, wherein the vehicle management report is a (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle).  
Although Brady teaches a vehicle fleet management system with reporting on multiple types of collected data, Brady does not explicitly teach a reported data point for service loaner management.  This is taught by Reeder (See ¶ [0050] - describes an inventory management system reporting data, [0052] - said reporting including exceptions and [0055] - said inventory may comprise dealer service loaner vehicles).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a service loaner vehicle rental consideration in a system that manages rental vehicle fleets as well as other types of vehicle fleets, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 20, modified Brady teaches:
The system of claim 22, wherein each exception is a predefined set of characteristics directed to values for at least one of vehicle information, accounting, information, and telematics information (See Brady ¶ [0191] - describes the system using data to create rules, wherein said data includes boundary information [a vehicle is within a geofence area], vehicle information [recognizing a specific vehicle], accounting information [recognizing the status of a contract for a specific vehicle] and telematics information [position of the specific vehicle]).
Regarding Claim 21, modified Brady teaches:
The non-transitory computer readable medium of claim 8, further comprising: 
generating, by the management system, an application programming interface (API) accessible to the user device, the API configured to receive (See Brady ¶ [0216-0220] - describes the system communicating to a user through a rental and leasing system (RLS), thereby making said RLS a user device and [0272] - describes the system using multiple types of data to estimate vehicle arrivals through an application programming interface [API]) one or more exceptions to the set of rules (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly); receiving, by the management system, via the API, the one or more exceptions from the user device (See Brady ¶ [0216-0220] - describes the system using the OBU to send telematic data to the TSP, which in turn sends said data to a return agent when a rule violation occurs such as an impact to the vehicle or geofence boundary is crossed); identifying, by the management system, based on the real-time telematics data, whether an exception of the one or more exceptions is triggered (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle [0255] - describes the system using real-time telematics data to allow fleet managers to respond accordingly); and generating, by the management system, an indication that an exception of the one or more exceptions is satisfied (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle).
Regarding Claim 22, modified Brady teaches:
The system of claim 16, wherein the operations further comprise: 
generating an application programming interface (API) accessible to the user device, the API configured to receive (See Brady ¶ [0216-0220] - describes the system communicating to a user through a rental and leasing system (RLS), thereby making said RLS a user device [0272] - describes the system using multiple types of data to estimate vehicle arrivals through an application programming interface [API]) one or more exceptions to the set of rules (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly); 
receiving, via the API, the one or more exceptions from the user device (See Brady ¶ [0216-0220] - describes the system using the OBU to send telematic data to the TSP, which in turn sends said data to a return agent when a rule violation occurs such as an impact to the vehicle or geofence boundary is crossed); 
identifying based on the real-time telematics data, whether an exception of the one or more exceptions is triggered (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle [0255] - describes the system using real-time telematics data to allow fleet managers to respond accordingly); and 
generating an indication that an exception of the one or more exceptions is satisfied (See Brady ¶ [0229] - describes the system generating a report to identify vehicle renters that did not return their vehicles with the required amount of fuel, thereby creating a fuel charge anomaly, wherein said anomaly is confirmed by referencing telematic data such as the vehicles location compared to the last known fueling location of the vehicle).





Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-10, 12-18 and 20, the rejection under 35 U.S.C. § 102 is withdrawn.  The amendments made to the claims no longer hold the invention of the instant application as anticipated by Brady.  However, these claims remain unpatentable under 35 U.S.C. § 103 as shown above regarding claims 1-10, 12-18 and 20.
Contrary to the applicant’s assertion that Brady does not teach generating a map on a graphical user interface with multiple indicators for vehicles being monitored through real-time telematics data and allowing a user to select a particular one of said vehicles indicated on said map on said interface, wherein said telematics data for said vehicle is presented on said interface in a window over said indicator of said vehicle, these functions are taught by the combination of Brady and Reeder because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Reeder in the invention of Brady, as a whole because both Brady and Reeder are computer implemented methods for managing an inventory of vehicles [fleet] based on a set of rules governing said vehicles [geofences or boundaries].              
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims 11 and 19 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Reeder in the invention of Brady, as a whole because both Brady and Reeder are computer implemented methods for managing an inventory of vehicles [fleet] based on a set of rules governing said vehicles [geofences or boundaries].  
Contrary to the applicant’s assertion that Reeder does not make up for the deficiencies of Brady in independent claims 8 and 16, of which claims 11 and 19 are dependent on, to teach the limitations of claims 11 and 19, the combination of Brady and Reeder comprise all of the limitations disclosed in the amended claims of the instant application as noted above regarding claims 11 and 19.  The applicant is generally reminded that the citation of Brady and Reeder needs to be considered as a whole, not just the sections cited by the examiner.  
New dependent claims 21 and 22 do not place the instant application in better condition for allowance because said claims merely consist of limitations previously rejected in independent claims 8 and 16, of which claims 21 and 22 depend.

Conclusion                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687